Citation Nr: 1721913	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with major depressive and substance disorders from October 1, 2004 to June 21, 2005, from October 1, 2005 to January 16, 2006, and since April 1, 2006.
 
2.  Entitlement to eligibility for automobile and/or specially adaptive equipment.
 
3.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Virginia A. Girard-Brady, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
INTRODUCTION
 
The Veteran had active service from April 1969 to April 1971.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The case was remanded for further development in April 2014.
 
The issues of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with major depressive and substance abuse disorders from October 1, 2004 to June 21, 2005, from October 1, 2005 to January 16, 2006, and since April 1, 2006; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The Veteran's service-connected disabilities do not result in loss or loss of use of a foot or lower extremity, or ankylosis of the knee.
 
 
CONCLUSION OF LAW
 
The criteria for establishing entitlement to automobile and/or specially adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence, including all lay statements, VA treatment records, private treatment records, and VA examination reports.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).
 
The Veteran contends that he is entitled to a certificate of eligibility for an automobile and/or specially adaptive equipment for an automobile.  He has not put forward any explanation or argument as to why he believes that such entitlement is warranted.  
 
Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  As discussed above, the term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63.
 
In this case, the Veteran does not meet the eligibility requirements under 38 C.F.R. § 3.808.  The Veteran is currently service connected for posttraumatic stress disorder with major depressive and substance abuse disorders; residuals of a left knee total replacement; and for left knee instability.  The Veteran attended a VA examination in April 2012, and reported having pain and clicking in his left knee, but his gait was normal.  Physical examination found left knee flexion to 110 degrees.  The examiner stated that there was mild functional limitation in his left knee, but she specifically noted that the Veteran's left leg functional impairment was not so diminished that amputation with prosthesis would equally service the Veteran.  
 
The evidence is therefore clear that the Veteran neither has a "loss of use" of his left leg, nor does he have ankylosis of the knee.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 68 (4th ed. 1987)].  While the Veteran has some limitation of left knee motion, he clearly has demonstrated having significant remaining range of motion and the ability to adequately move it for the purpose of walking.  Thus, the left knee is not ankylosed.  There is no medical evidence of record indicating that the Veteran has had ankylosis of the left knee at any time during the current appeal, nor has he asserted that he has such symptoms.
 
The weight of the competent and probative medical evidence therefore preponderates against finding that the Veteran's service-connected disabilities result in the loss or loss of use of one or both feet or ankylosis of the knee.  There is no indication in the record that he could potentially be eligible for either an automobile and adaptive equipment or adaptive equipment based on any other criteria pursuant to 38 C.F.R. § 3.808, and they will not be further discussed.  

The Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b)).
 
 
ORDER
 
Entitlement to eligibility for automobile and/or specially adaptive equipment is denied.
 
 
REMAND
 
In the April 2014 remand the Board directed that a VA examiner should provide a medical opinion regarding the impact of the Veteran's psychiatric disability on his occupational and social functioning, and then to review the appellant's medical records and state what the impact of his psychiatric disorder was on his occupational and social functioning during the periods from October 1, 2004 to June 21, 2005, October 1, 2005 to January 16, 2006, and since April 1, 2006.  
 
A VA examination was conducted in November 2015, and the examiner found that the Veteran's psychiatric symptoms caused no "clinically significant impairment in current occupational and social functioning."  The examiner then, however, stated that the Veteran endorsed moderate or severe posttraumatic stress disorder symptoms in the past month on his PCL-5 test, but wrote that "[i]n the presence of an external incentive, and in the absence of the provision of or the ability to obtain additional information regarding the claimant's psychological functioning from impartial third parties, the validity of claimant's symptoms endorsement on the PCL-5 is considered unknown and unable to be determined to a reasonable degree of professional certainty."  The examiner wrote that "[n]o symptoms were checked in the current exam" because there was no reliable indication that the Veteran's disorder caused such symptoms.  The examiner then wrote that he could not state what the impact of the Veteran's psychiatric disorder was on his occupational and social functioning in the earlier stages on appeal without resort to mere speculation, and provided no rationale for this finding other than that the "Veteran was reportedly unemployed."
 
The  November 2015 VA examination report is inadequate to allow adjudication of the issue at this time.  The November 2015 examiner clearly did not find the Veteran's assertions regarding his own symptomatology to be credible, and appears to have fully dismissed every single symptom reported by the Veteran on examination.  Although the Veteran has received extensive VA psychiatric counseling throughout the period on appeal, the November 2015 examiner did not refer to any of these records specifically, including the Veteran's frequent reports of irritability, nightmares, and sleep impairment.  

The Veteran has also been prescribed the anti-depressant medication Trazodone for many years, indicating that the claimant does indeed have a currently diagnosed and treated psychiatric disorder, although his symptoms may be under greater control currently than they were earlier in his treatment.  

The November 2015 examiner further failed to even attempt to answer the Board's request for a retrospective opinion, and did not provide an adequate explanation for why such an opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner included no discussion of the Veteran's symptomatology demonstrated in his 2005-2006 VA treatment records, and it is not clear to the Board that such records were actually reviewed.  The Board therefore remands this issue to obtain a new and adequate VA examination and opinion.
 
A decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until the issue pertaining to the evaluation for posttraumatic stress disorder has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records from since December 2016.  In addition, the Veteran's VA treatment records indicate the presence of a global assessment of functioning graph in the Computerized Patient Record System (CPRS) spanning several years of treatment, but this graph has not been associated with the record.  This graph must also be obtained and associated with the record.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and severity of his posttraumatic stress disorder with depressive disorder and substance disorder.  This examiner must be different than the examiner who conducted the November 2015 study.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.
 
The examiner should assess the current severity of the Veteran's posttraumatic stress disorder with depressive and substance disorders.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner must describe the impact of the Veteran's posttraumatic stress disorder with major depressive and substance disorders on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact.
 
The examiner is to specifically review the evidence of record pertaining to the Veteran's posttraumatic stress disorder with major depressive and substance disorders for the periods of: October 1, 2004 to June 21, 2005, October 1, 2005 to January 16, 2006, and since April 1, 2006 and provide retrospective opinions on the severity of the Veteran's psychiatric symptoms during these periods.  Based on the evidence of record, what was the impact of the Veteran's service connected psychiatric disorder on his occupational and social functioning during each of these periods?  Do the Veteran's periods of hospitalization for in-patient psychiatric and substance abuse treatment between these periods indicate that the severity of the Veteran's disability was significantly worse than the current findings indicate?  Is it possible to determine whether the Veteran's posttraumatic stress disorder with major depressive and substance disorders decreased in severity after April 2006, and if so when did that improvement occur?  Please also discuss the Veteran's prior reports of suicide attempts and whether the claimant has shown or reported suicidal ideation at any time since August 2004.
 
A complete rationale for all requested opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  
 
3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


